DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Nov 22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

A) Claims 1 and 20 (and Claims 24-26 due to dependency; but not Claims 27-28 as they cure the deficiencies described below) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent Claims 1 and 20 each include the limitation “determine/-ing whether a section or a point on the moving route is unsuitable for autonomous driving”; however, the term “unsuitable”, is a subjective and indefinite term.  Is “unsuitable” impossible, not preferred, not safe enough according to some standard for the moving body, or something else?  A particular section or point that may be unsuitable to one person/vehicle/processor/entity may still be considered suitable to another.  Further, something unsuitable given today’s processing capabilities may be completely suitable later in the future as processing technologies improve, yet there are zero limitations in these claims describing may be considered unsuitable (i.e. required sensors are estimated to have an accuracy below a standard due to (a) rainfall, snow, road surface freezing, or heavy fog, (b) where there are no detectable marks such as a road white line, sign, or building necessary for a required sensor, or (c) where another autonomous vehicle was unable to autonomously drive previously), none of these examples are definitively claimed within the claims listed under this rejection, nor are there any limitations that have anything to do with perceived sensor accuracy.  In fact, none of these particular claims even mention a sensor at all.  Finally, it should be noted that “unsuitability” may reasonably be considered due to anything other than a sensor’s accuracy as well; for example, if a tree has fallen or there was a vehicle accident that is now completely blocking a road (which would impact all vehicles trying to use that road as part of their moving route regardless of them being manually driven or autonomously driven), or if a section of road is already known to be unauthorized (i.e. illegal) for autonomous driving.  As such, this subjective language relating to “unsuitability” renders these claims indefinite.  Appropriate corrections are required.  It is suggested to bring in the subject matter such as (a), (b), and/or (c) as described above into the independent claims to overcome this rejection.
B) Claims 24 and 26 (and Claim 25 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 24 has been amended to now state “to detect the section or the point on the moving route…”, and Claim 26 states “to send information on the section or the point to the server”.  These limitations are written as though “the section or the point” definitively exists; however, these claims are dependent upon independent Claim 1, which includes a limitation that enables the possibility of “the section or the point” to not exist (“when it is determined that no section or point on the moving route exists…”), thus creating a potential conflict.  In other words, if it is determined that no section or point on the moving route exists (per independent Claim 1), it appears impossible for the processor to detect the section or the point on the moving route (per dependent Claim 24) or to send when it is determined that either the section or the point on the moving route is unsuitable for autonomous driving, to detect the section or the point on the moving route…”, and Examiner is interpreting dependent Claim 26’s “to send information on the section or the point to the server” to instead say “when it is determined that either the section or the point on the moving route is unsuitable for autonomous driving, to send information on the section or the point to the server”.
C) Claims 25 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, dependent Claim 25 has been amended to bring in “at least one of an acquirement unit, an environment acquirement unit, an extraction unit, and an informing unit”, but then newly added dependent Claim 27 brings in “a sensor unit”.  However, it is unclear as to whether or not these “units” are synonymous with each other, as the specification describes at least some of the functionalities of the acquirement unit, the environment acquirement unit, the extraction unit, and/or the informing unit as being the same or at least extremely similar to what is described by the functions of the sensor unit.  As such, it is indefinite as to whether or not these are the same unit/-s (and if so, what they are called should be consistent between both claims, and if not, then they should be clearly differentiated from each other by different functionalities rather than potentially overlapping functionalities).  While Applicant may be their own lexicographer, it is not appropriate to utilize different terminology in different claims to potentially describe the same element.  Secondly, specific to dependent Claim 25 only, this claim further uses the terms “surroundings of the moving body”, “a peripheral state of the moving body”, and “the surroundings”; however, both “surroundings” and “peripheral” each describe one or more open-ended subjective ranges, and thus their uses render this particular claim further indefinite since it is unknown as to the maximum range from the moving body before something is no longer a “surrounding” or “peripheral”.  Technically speaking, from a universal perspective, everything else “surrounds” anything else and everything else is “peripheral” to anything else.  Appropriate correction/-s is/are required.  For 
D) Claims 27-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These newly added claims each utilize the phrase “a section or a point on the driving route”; however, these claims are dependent on independent Claim 1, which already uses the phrase “a section or a point on the moving route”.  Based on these phrases, several indefiniteness issues exist in these claims.  Firstly, the term “the driving route” lacks proper antecedent basis for use in these claims – and because of that lack of proper antecedent basis, it becomes unclear as to whether or not “the driving route” in these claims is meant to be synonymous with “the moving route” from independent Claim 1.  As such, it is indefinite as to whether or not these are the same route (and if so, the term should be used consistently between both claims, and if not, then they should be clearly differentiated and the later used term should also begin with an “a” instead of “the”).  While Applicant may be their own lexicographer, it is not appropriate to utilize different terminology in different claims to potentially describe the same element.  Secondly, it is further indefinite as to whether or not “a section” and/or “a point” are meant to be different from those same terms as used in independent Claim 1.  If they are meant to be the same then they should be “the section” and “the point”, respectively; if they are meant to be different then they need to be clearly differentiated from each other (i.e. “a first section”, “a second section”, “a first point”, “a second point”, or the like).  Appropriate corrections are required.  For purposes of compact prosecution, Examiner is interpreting “a section or a point on the driving route” within these two claims to instead be “the section or the point on the moving route”.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20, and 24-26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sato et al. (US 2016/0305787, based on foreign priority to JP 2014-012853, filed 27 January 2014), herein “Sato”.  It should be further noted that the disclosure of Sato involves several different embodiments and further includes a lengthy background section that discusses the earlier teachings of Nara (JP 2011-1118603).  Based on this, if the Applicant traverses the 35 USC 102 rejections based purely on anticipation by Sato, then these claims may additionally/alternatively be considered rejected under 35 USC 103 as being unpatentable/obvious over Sato, and/or unpatentable/obvious over Sato in view of Nara.
Regarding Claims 1 and 20 (each independent), Sato discloses a driving support device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25) comprising a processor (“a navigation electronic control unit (ECU) 13 that performs various configured to: (per Claim 1) / a driving support method comprising: (per Claim 20)
search for a moving route usable by a moving body from a departure place to a destination; (per Claim 1) / searching for, by a processor of a terminal device (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26), a moving route usable by a moving body from a departure place to a destination (per Claim 20) (“As the search data 35, various types of data are recorded that are used for route search processing in which a route from a departure point (e.g., the current position of the vehicle) to a destination is searched for”, Paragraph 33, “the route candidate acquisition code acquires a plurality of candidate routes that are candidates for the recommended route”, Paragraph 36, “At S3, the CPU 41 acquires the departure point and the destination. The departure point may be the current position of the vehicle, or may be any location (e.g., home) designated by the user. The destination is acquired based on operation (e.g., operation of searching for or selecting a facility) of the user that the operating unit 14 receives”, Paragraph 49);
determine whether a section or a point on the moving route is unsuitable for autonomous driving (per Claim 1) / determining, by the processor of the terminal device, whether a section or a point on the moving route is unsuitable for autonomous driving (per Claim 20) (“For example, when a section where lane markings ahead of the vehicle in the traveling direction are faint is newly detected or a section where the weather has quickly become worse is newly detected, it is difficult to perform the automated driving control in this section, and thus this section is newly set as an interruption section”, Paragraph 35, “To detect a section where a situation occurs in which it is difficult for the vehicle to travel by the automated driving control, instead of the );
when it is determined that either the section or the point on the moving route is unsuitable for autonomous driving: (per Claims 1 and 20) (i.e. wherein the candidate route includes one or more interruption sections, such as alternative routes 1 or 2 per Figs. 4-5)
search/-ing for an avoidance route that avoids the section or the point (per Claims 1 and 20) (i.e. wherein the candidate route includes zero interruption sections and is thus an avoidance route, such as the recommended route per Figs. 4-5; “searching for a route avoiding the automated-control inapplicable road”, Paragraph 5, “because a route is searched for such that roads classified as automated-control inapplicable roads are not included, the vehicle can travel by the automated driving control without being interrupted”, Paragraph 7);
display/-ing the moving route (i.e. wherein the candidate route includes one or more interruption sections, such as alternative routes 1 or 2 per Figs. 4-5) and the avoidance route (i.e. wherein the candidate route includes zero interruption sections and is thus an avoidance route, such the recommended route per Figs. 4-5) in a selectable manner on a display (per Claims 1 and 20) (see cursor 53 within display 15 per Figs. 4-5; “enable selection of an appropriate recommended route for a user in consideration of interruption of automated driving control”, Abstract, “When the route search processing is performed, guidance for a recommended route and the other candidate routes other than the recommended route (e.g., routes found through search with priority on distance, priority );
receive/-ing a selection of either the moving route or the avoidance route (per Claims 1 and 20) (“Out of the routes for which guidance is displayed, the user selects a planned traveling route (guidance route) of the vehicle. Subsequently, the navigation device 1 provides guidance for traveling on the basis of the planned traveling route thus selected”, Paragraph 48); and
drive the moving body based on the selection and perform autonomous driving of the moving body (per Claim 1) / activating an autonomous driving unit to perform autonomous driving control of the moving body based on the moving route (per Claim 20) (“for sections in the automated driving section included in the planned traveling route from which interruption sections are excluded, the CPU 41 sets control contents (e.g., going straight, changing lanes to the right, merging) of the automated driving control performed on the vehicle”, Paragraph 70, “when the vehicle starts traveling, the vehicle control ECU 20 performs automated driving control after the start of traveling on the basis of the information received from the navigation device 1”, Paragraph 71); and
when it is determined that no section or point on the moving route exists that is unsuitable for autonomous driving, drive the moving body based on the moving route and perform autonomous driving control of the moving body (per Claim 1) / when it is determined that no section or point on the moving route exists that is unsuitable for autonomous driving, activating an autonomous driving unit to perform autonomous driving control of the moving body based on the moving route (per Claim 20) (see for example the recommended route of Figs. 4-5, which is a candidate route with zero interruption sections, and is thus able to be traversed without ever leaving an autonomous driving .
Regarding Claim 24, Sato discloses (or Sato renders unpatentable/obvious, or Sato in view of Nara renders unpatentable/obvious) the driving support device according to Claim 1, and Sato further discloses that the processor is further configured to acquire map data (“acquire map data corresponding to the current position from a recording medium such as a DVD-ROM or a HDD or through a network”, Paragraph 3, “The map information DB 31 may be stored in an external server, and the navigation device 1 may be configured to acquire the map information DB 31 through communication”, Paragraph 28, “at S42, the CPU 41 acquires route information ahead of the vehicle in the traveling direction”, Paragraph 102) including environment information from a server via a communication unit (“a communication module 18 that communicates with information centers such as a probe center and a Vehicle Information and Communication System (VICS, registered trademark) Center”, Paragraph 26, “The communication module 18 is a communication device for receiving traffic information, probe information, and weather information, for example, , and when it is determined that either the section or the point on the moving route is unsuitable for autonomous driving, to detect the section or the point on the moving route based on the environment information, and wherein the processor is further configured to predict the section or the point to determine whether or not there is the section or the point on the moving route (“At S6, the CPU 41 determines whether, about the automated driving section included in the candidate route to be processed, there is an interruption record of the automated driving control recorded when the vehicle traveled in this section in the past. The interruption record of the automated driving control includes information specifying the location (the start position and the end position of the interruption), the time, and the distance of the interruption of the automated driving control and the reasons for the interruption”, Paragraph 54, “at S8, the CPU 41 specifies a section (hereinafter, called "interruption section") where the automated driving control is interrupted in the automated driving section included in the candidate route. As the interruption section, a section where a situation occurs in which it is difficult for the vehicle to perform the automated driving control is specified base on road shapes, lane markings, traffic information, weather .
Regarding Claim 25, Sato discloses (or Sato renders unpatentable/obvious, or Sato in view of Nara renders unpatentable/obvious) the driving support device according to Claim 24, and Sato further discloses that the processor is further configured to acquire information on surroundings of the moving body using at least one of an acquirement unit, an environment acquirement unit, an extraction unit, and an informing unit, and the processor is further configured to send a position of the moving body, a state of the moving body, and a peripheral state of the moving body, which are estimated based on the acquired information on the surroundings (“In the automated driving control, for example, the current position of the vehicle, the lane in which the vehicle is traveling, and the positions of other vehicles there around are detected at any time”, Paragraph 4, “The setting of the interruption sections is basically performed during route search, and is also performed when the vehicle is traveling after the route search. For example, when a section where lane markings ahead of the vehicle in the traveling direction are faint is newly detected or a section where the weather has quickly become worse is newly detected, it is difficult to perform the automated driving control in this section, and thus this section is newly set as an interruption section”, Paragraph 35, “The vehicle exterior camera 19 captures images of a scene ahead of the vehicle in the traveling direction when the vehicle travels in the automated driving section. The vehicle control ECU 20 detects lane markings painted on a road on which the vehicle travels and detects other vehicles therearound, for example, by performing image processing on the captured images, and performs the automated driving control of the vehicle on the basis of the detection , to the server (“The interruption record of the automated driving control may be stored in the data recording unit 12, or may be stored in an external server. Furthermore, if the interruption record is stored in the external server, in addition to the interruption record of the vehicle, interruption records of other vehicles may be also stored therein”, Paragraph 54, “The interruption information contains the number of times, durations, distances, and locations of the interruption of the automated driving control in the candidate route to be processed and the reasons for the interruption. Herein, the times, the distances, the locations, and the reasons are acquired for the respective interruption sections”, Paragraph 60).
Regarding Claim 26, Sato discloses (or Sato renders unpatentable/obvious, or Sato in view of Nara renders unpatentable/obvious) the driving support device according to Claim 24, and Sato further discloses that the processor is further configured to, when it is determined that either the section or the point on the moving route is unsuitable for autonomous driving, send information on the section or the point to the server via the communication unit (“If the interruption record of the automated driving control is alternatively stored in the external server, the .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (and/or Sato in view of Nara as described above), further in view of Okumura et al. (US 2016/0139594, filed 13 November 2014), herein “Okumura”.
Regarding Claim 27, Sato discloses (or Sato renders unpatentable/obvious, or Sato in view of Nara renders unpatentable/obvious) the driving support device according to Claim 1, but Sato remains silent in that the processor is configured to determine whether [[a]]the section or [[a]]the point on the moving route is unsuitable for autonomous driving by determining whether a sensor unit is able to detect obstructions above a standard accuracy threshold.  However, this is taught by Okumura (“The computing device 100 can detect that the vehicle 200 is in such a driving environment based on data received from the sensors 130, or the locations of such regions can be stored as challenging environments in map data accessible by the computing device 100 (for example, stored locally in the memory 104 or the external storage 114, or accessible from remote sources). Additionally, the existence of an unexpected driving environment can be determined if the environmental information (e.g., the roads, traffic signals, traffic patterns, etc.) as detected by the sensors 130 differs from expected data about the environment, as retrieved from a map or database stored locally or remotely. (A threshold can also be defined to allow minor variance between the captured data and the expected data, and the changes in the environment can be measured against such threshold.) Any of these driving environments for which autonomous mode is ill advised can be deemed an “unexpected driving environments” for the purposes of this disclosure (i.e., regardless whether encountering the driving environment is literally unforeseen). For the purposes of this disclosure, an “unexpected driving environment” means any driving environment or situation which the computing device 100 determines is not suitable for autonomous operation”, Paragraph 24).  It would have been obvious to .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (and/or Sato in view of Nara as described above), further in view of Stenneth et al. (US 2015/0314780, filed 30 April 2014), herein “Stenneth”.
Regarding Claim 28, Sato discloses (or Sato renders unpatentable/obvious, or Sato in view of Nara renders unpatentable/obvious) the driving support device according to Claim 1, but Sato remains silent in that the processor is configured to determine whether [[a]]the section or [[a]]the point on the moving is unsuitable for autonomous driving by determining whether there exists rain falls or snow falls whose amount is above a standard value threshold.  However, Stenneth teaches that a point or section of a route can be considered unsuitable for autonomous mode if a vehicle’s confidence score associated with that point or section of a route falls below a confidence threshold that goes up when there exists a weather event such as rain, snow, and fog (“The external vehicle sensor 115 may determine road status such as the shape or turns of the road, the existence of speed bumps, the existence of pot holes, the wetness of the road, or the existence or ice, snow, or slush”, Paragraph 34, “Rain, sleet, snow, fog, or barometric changes may be indicative of more hazardous driving conditions and may lower the vehicle confidence level”, Paragraph 37, “confidence thresholds may be set at a default value and increased or decreased depending on the conditions found within the geographic zones. Factors that impact the confidence thresholds include weather, traffic, the type of road and road ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the driving support device of Sato to be able to detect when a point or a section on a moving route is unsuitable for autonomous driving based on a weather threshold being exceeded due to rain and/or snow, as taught by Stenneth, in order to enable a user to choose to avoid a route that requires traversing hazardous weather such as during high amount of rain or snow, thus giving the user situational awareness that if they choose to go that route anyway, they will likely have to take over manual driving when they go through that section or point in the route that involves said hazardous weather.
Response to Arguments
Applicant's respectfully made arguments filed 30 November 2021 have been fully considered but they are not fully persuasive.
Firstly, regarding the Applicant’s assertion that the previously made Claim Objection should be withdrawn due to corrective amendment to offending Claim 20, Examiner has been persuaded by the corrective amendment.
Secondly, regarding the Applicant’s assertion that the previously made Claim Rejections under 35 USC 112(b) should be withdrawn due to either corrective amendments, cancelation of offending claims, and/or due to supporting arguments, Examiner has not been fully persuaded.  Applicant further asserts that the terms “unsuitable”, “surroundings”, and “peripheral” are not indefinite when viewed in light of the specification by one of ordinary skill in the art.  In rebuttal, while some of these rejections have been withdrawn by the Examiner for these reasons, there are still many remaining rejections under 35 USC examples for what may be considered unsuitable rather than an all-inclusive (definitive) list of what specifically constitutes unsuitable and what differentiates suitable from unsuitable.  Further, Examiner highlights that the newly added limitations pertaining to at least one of an acquirement unit, a route search unit, an environment acquirement unit, an extraction unit, and an informing unit (as per amended dependent Claim 25) fail to alleviate this issue for three main reasons: (1) they are not utilized as 35 USC 112(f) terms and thus their structure is interpreted under Broadest Reasonable Interpretation (BRI) rather than purely as described in the specification, (2) none of these “units” even have any specific operating ranges defined in the specification, and (3) the claim specifically states “at least one of” which means the range, even if definitively described for one of these units, could still vary indefinitely depending on which “one” or which “combination” of “units” are used to meet the claim limitations.  Finally, Examiner points out that the indefiniteness due to “unsuitable” may at least be alleviated by incorporating the specific species of what may be considered “unsuitable” as per newly added dependent Claims 27/28 into the independent claims.
Thirdly, regarding the Applicant’s assertion that the previously made Claim Rejection under 35 USC 101 to independent Claim 20 should be withdrawn (and has been rendered moot by the amendment made to the claim) has been found to be persuasive, and thus this rejection has been withdrawn.
Fourthly, relating to the previously made prior art rejections, Applicant respectfully argues that Sato or Sato in view of Nara fails to disclose, teach, suggest, or render obvious each and every limitation of the independent claims, and by virtue of their dependence, also the dependent claims.  Applicant further asserts that because Sato automatically selects a recommended route from among candidate routes then Sato cannot meet the claim limitations.  Examiner is not persuaded by these arguments and has updated the relevant citations to the prior art rejections herein to account for the most recent (as amended) claim language.  Further, Examiner highlights that nowhere in the claim limitations is there a requirement that excludes the possibility of an automatic selection.  If this is the intent of the Applicant, then it is suggested to amend the “receive/-ing a selection…” limitation of the independent claims to 
As such, the Office holds that the claims as currently presented are unpatentable.  It should be further noted that the addition of new dependent Claims 27-28 has necessitated the need to identify new references, namely, Okumura and Stenneth.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663